Citation Nr: 1604270	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  10-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired cardiac condition.

2.  Entitlement to a disability rating in excess of 20 percent for injury left knee status-post resection medial meniscus anterior cruciate ligament reconstruction with arthrofibrosis of joint and arthritis superior pole of left.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to March 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a Board hearing and was scheduled for a hearing in November 2015.  However, the Veteran did not report for the hearing.  Consequently, he is deemed to have waived his hearing request.  See 38 C.F.R. 
§§ 20.703, 20.704 (2015).  Therefore, the Board may proceed to adjudicate this appeal.

The issue of entitlement to service connection for a back condition has been raised by the record in an October 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

Concerning the issue of entitlement to service connection for a cardiac condition, the Board notes that in a July 1994 Report of Medical Examination, it was noted that the Veteran had cardiac risk factors and was diagnosed with hypercholesterolemia.  In an April 2010 letter, Dr. Southern, the Veteran's VA physician, wrote that the Veteran had elevated plasma cholesterol levels as far back as 1994.  Additionally, Dr. Southern wrote that the Veteran had peripheral vascular disease as manifested by mild carotid artery disease, aortoiliac occlusive disease and severe femoral artery stenosis.  Dr. Southern noted that the etiology of this disease was multi-factorial and that hypercholesterolemia, over a prolonged period combined with chronic nicotine, would be identified as the prime reason for this process and its continued progression.  

In a claim for service connection, VA's duty to assist the Veteran includes providing a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  Based on the notation that the Veteran had hypercholesterolemia during active service, and Dr. Southern's letter that it could be related to the Veteran's current cardiac condition, a VA examination is necessary to determine the nature and etiology of the Veteran's current cardiac condition and whether it is related to active service.

Concerning the issue of an increased rating in excess of 20 percent for the service-connected left knee condition, the Board notes that the Veteran was scheduled for a Compensation and Pension (C&P) examination on May 5, 2015, but did not show up for it.  However, the Board notes that the Veteran's claims file, both paper and electronic, contain no notice to the Veteran of this appointment.  On remand, a new C&P examination should be scheduled to determine the current nature, extent, and severity of the Veteran's left knee disability, and the Veteran should be properly notified beforehand.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his cardiac condition as well as for his service-connected left knee disability.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. Schedule the Veteran for an examination to determine if he is diagnosed with a cardiac condition.  A duty to assist letter must be sent to the Veteran telling him the date and time of his examination and a copy of this letter should be included in the Veteran's claims file.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  

a. The examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed cardiac condition was incurred in or related in whole or in part to active duty service.

b. The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

c. A complete rationale for all opinions should be provided.

4. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected left knee disability.  A duty to assist letter must be sent to the Veteran telling him the date and time of his examination and a copy of this letter should be included in the Veteran's claims file.  The examiner should note in the examination report that the claims folder and this remand have been reviewed.  Any testing deemed necessary should be performed, including x-rays and appropriate range of motion studies.  The range of motion of the Veteran's left knee arthritis should be set forth in degrees.  

The examiner should further comment on:

a. Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits the Veteran's functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report;

b. The examiner should report on whether there is subluxation or lateral instability of the left knee, and if present, indicate whether it is slight, moderate, or severe;

c. The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6 (2015).

5. Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

6. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and her representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



